Support Structure for Collision Object and Collision Object Comprising Such Support Structure


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/02/2022 has been considered by the examiner.

Response to Amendment
	Receipt is acknowledged of applicant’s reply filed 05/02/2022 which has amendments to the claims and applicant’s arguments related to the previous rejection. The above have been entered and considered.

Response to Arguments
Applicant argues the unit of bending stiffness, as stated in the specification, is appropriate and the objection to the specification should be withdrawn. The examiner is persuaded and withdraws the objection.
Applicant argues the rejection under 112(a) for enablement should be withdrawn since panels with the claimed properties are commercially available and one skilled in the art would be able to make and use the claimed invention with said commercially available panels. The examiner is persuaded and withdraws the rejection.
Applicant argues the rejection under 112(b) should be withdrawn since any revised ISO standards are designated as such. The related limitations do not recite revised standards and therefore clearly set forth the metes and bounds of the claim. The examiner is persuaded and withdraws the rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 14 and 16 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 20130017346; “Kelly”), further in view of Autodesk (Autodesk Slicer for Fusion 360, “Autodesk”).

Regarding claim 1, Kelly discloses, in figures 6, 16 and 18-22, a support structure (not enumerated, see figures 16 and 18) adapted to form a collision object (600) for use when testing a subject vehicle (650) to simulate a real traffic environment (ABSTRACT, Kelly’s Guided Soft Target system is used in a wide variety of crash scenarios), characterized in that the support structure (see previous comment) comprising a plurality of panels (¶ 0010, Kelly’s Guided Soft Target is constructed of “easily-reassemblable panels”), wherein the panels are assembled through mortise and tenon joints (not enumerated, see figures 18-21, ¶ 0093, examiner notes Kelly’s framework consists of bulkheads assembled by removably connecting mortise and tenon style joints together).
Kelly fails to disclose the panels with a specific bending stiffness range are assembled only by interlocking hook engagement.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose panels with bending stiffness between 20Nm2 to 60Nm2, since discovering the optimum value of a result effective variable involves only routine skill in the art, to provide adequate rigidity to support the soft target fabric skin or outside panels during both stationary target collisions and moving target collisions. Doing so would increase the stability of the Soft Guided Target while minimizing chances of damage to the subject vehicle.
Further, Autodesk teaches panels of support structure are assembled only by interlocking hook engagement between pairs of recesses in the panels (see Autodesk Fusion 360 video, examiner notes Autodesk slicer converts a solid model into panels of corrugated cardboard that can be assembled into self-supporting interlocked slices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Autodesk’s scheme of designing a self-supporting assembly of a solid model using interlocked panels of corrugated cardboard in place of Kelly’s mortise and tenon joint panels. Doing so would reduce complexity of the assembly by eliminating the need for hook/loop and epoxy. 

Regarding claim 2, Kelly and Autodesk disclose the plurality of panels are made from cardboard (Autodesk Fusion 360 video, examiner notes Autodesk slicer converts a solid model into panels of corrugated cardboard that can be assembled into self-supporting interlocked slices).

Regarding claim 3, Kelly and Autodesk disclose the plurality of panels are made from corrugated cardboard (see Autodesk Fusion 360 video, examiner notes Autodesk slicer converts a solid model into panels of corrugated cardboard that can be assembled into self-supporting interlocked slices).

Regarding claim 4, Kelly and Autodesk fail to disclose the panels with a specific edgewise compressive strength range.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose panels with edgewise compressive strength between 10kN/m to 30kN/m, since discovering the optimum value of a result effective variable involves only routine skill in the art, to provide adequate edgewise strength to be durable during a collision without being indestructible. Doing so would increase the reusability of the panels while minimizing chances of damage to the Soft Guided Target during a collision.
Regarding claim 5, Kelly and Autodesk fail to disclose the panels with a specific bursting strength range.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose panels with bursting strength between 2000 kPa to 4600 kPa, since discovering the optimum value of a result effective variable involves only routine skill in the art, to provide adequate bursting strength to be durable during a collision without being indestructible. Doing so would increase the reusability of the panels while minimizing chances of damage to the Soft Guided Target during a collision.

Regarding claim 6, Kelly and Autodesk disclose the support structure is disposable (see Autodesk Fusion 360 video, examiner notes Autodesk slicer converts a solid model into panels of corrugated cardboard that can be assembled into self-supporting interlocked slices, the examiner asserts ordinary skilled artisans would know cardboard is a disposable material).

Regarding claim 7, Kelly discloses, in figures 6, 16 and 18-22 a support structure (not enumerated, see figures 16 and 18) adapted to form a collision object (600) for use when testing a subject vehicle (650) to simulate a real traffic environment (ABSTRACT, Kelly’s Guided Soft Target system is used in a wide variety of crash scenarios), the support structure (see previous comment) comprising a plurality of panels (see figure 18, ¶ 0010, Kelly’s Guided Soft Target is constructed of “easily-reassemblable panels”) made from cardboard (¶ 0091, examiner notes Kelly’s panels are constructed from any suitably strong and rigid yet soft and readily yielding material), wherein the panels (¶ 0093, Kelly’s panels are constructed so that they “separate when impacted by a subject vehicle, and then be easily re-assembled”) are assembled through mortise and tenon joints (not enumerated, see figures 18-21, ¶ 0093, examiner notes Kelly’s framework consists of bulkheads assembled by removably connecting mortise and tenon style joints together).
Kelly fails to explicitly disclose panels are made from cardboard and are assembled only by interlocking hook engagement.
Autodesk teaches the support structure comprising a plurality of panels made from cardboard (see Autodesk Fusion 360 video) are assembled only by interlocking hook engagement between pairs of recesses in the panels (see Autodesk Fusion 360 video, examiner notes Autodesk slicer converts a solid model into panels of corrugated cardboard that can be assembled into self-supporting interlocked slices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Autodesk’s scheme of designing a self-supporting assembly of a solid model using interlocked panels of corrugated cardboard in place of Kelly’s mortise and tenon joint panels. Doing so would reduce complexity of the assembly by eliminating the need for hook/loop and epoxy. 

Regarding claim 8, Kelly and Autodesk disclose, in Kelly’s figures 6, 16 and 18-22, a collision object (600) for use when testing a subject vehicle (650) to simulate a real traffic environment (ABSTRACT, Kelly’s Guided Soft Target system is used in a wide variety of crash scenarios), the collision object comprising a support structure (not enumerated, see figures 16 and 18).


Regarding claim 9, Kelly and Autodesk disclose, in Kelly’s figures 6, 16, 18 - 22, the collision object (600) is configured to deform by deformation of one or more of the plurality of panels (¶ 0093, Kelly’s panels are constructed so that they “separate when impacted by a subject vehicle, and then be easily re-assembled”) of the support structure (not enumerated, see figures 16 and 18).

Regarding claim 10, Kelly and Autodesk disclose, in Kelly’s figures 6, 16 and 18-22, the collision object (600) has a general appearance of a vehicle or a car (see figure 6).

Regarding claim 11, Kelly and Autodesk disclose, in Kelly’s figures 16 and 18-22, the plurality of panels of the support structure (not enumerated, see figures 16 and 18) comprise at least one longitudinal panel (1805) oriented substantially vertically (see figure 16).

Regarding claim 12, Kelly and Autodesk disclose, in Kelly’s figures 16 and 18-22, the plurality of panels of the support structure (not enumerated, see figures 16 and 18) comprise two longitudinal panels (1805) oriented substantially vertically (see figure 16).

Regarding claim 13, Kelly and Autodesk disclose, in Kelly’s figures 16 and 18-22, the plurality of panels (not enumerated, see figures 16 and 18) of the support structure comprise a plurality of lateral panels (see figure 18, panel #s 0, 1, 2, 3, 4, 5, 6, 7).



Regarding claim 14, Kelly and Autodesk disclose, in Kelly’s figures 16 and 18-22, some or all of the lateral panels (see figure 18, panel #s 0, 1, 2, 3, 4, 5, 6, 7) are arranged in pairs (see figure 18, examine notes Kelly’s lateral panel sets each have a right and left side panel).

Regarding claim 16, Kelly and Autodesk disclose, in Kelly’s figures 16, 18, 32, a movable platform (100) for moving the collision object (600), wherein the support structure (not enumerated, see figures 16 and 18) is supported (see figure 32, examiner notes Kelly’s target internal structure is supported by the DME) on the movable platform (100).

Regarding claim 17, Kelly and Autodesk fail to disclose the panels with a specific bending stiffness range.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose panels with bending stiffness between 30Nm2 to 50Nm2, since discovering the optimum value of a result effective variable involves only routine skill in the art, to provide adequate rigidity to support the soft target fabric skin or outside panels during both stationary target collisions and moving target collisions. Doing so would increase the stability of the Soft Guided Target while minimizing chances of damage to the subject vehicle.

Regarding claim 18, Kelly and Autodesk fail to disclose the panels with a specific bending stiffness range.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose panels with bending stiffness between 35Nm2 to 45Nm2, since discovering the optimum value of a result effective variable involves only routine skill in the art, to provide adequate rigidity to support the soft target fabric skin or outside panels during both stationary target collisions and moving target collisions. Doing so would increase the stability of the Soft Guided Target while minimizing chances of damage to the subject vehicle.

Regarding claim 19, Kelly and Autodesk fail to disclose the panels with a specific edgewise compressive strength range. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose panels with edgewise compressive strength between 15kN/m to 25kN/m, since discovering the optimum value of a result effective variable involves only routine skill in the art, to provide adequate edgewise strength to be durable during a collision without being indestructible. Doing so would increase the reusability of the panels while minimizing chances of damage to the Soft Guided Target during a collision.

Regarding claim 20, Kelly and Autodesk fail to disclose the panels with a specific bursting strength range. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose panels with bursting strength between 2500 kPa to 4100 kPa, since discovering the optimum value of a result effective variable involves only routine skill in the art, to provide adequate bursting strength to be durable during a collision without being indestructible. Doing so would increase the reusability of the panels while minimizing chances of damage to the Soft Guided Target during a collision.
Regarding claim 21, Kelly and Autodesk fail to disclose the panels with a specific bursting strength range.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose panels with bursting strength between 3000 kPa to 3600 kPa, since discovering the optimum value of a result effective variable involves only routine skill in the art, to provide adequate bursting strength to be durable during a collision without being indestructible. Doing so would increase the reusability of the panels while minimizing chances of damage to the Soft Guided Target during a collision.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached at 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.





/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856